Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amendment No. 1 to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of August 25, 2011, is made between KEWAUNEE SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A.,
a national banking association (the “Bank”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Bank have entered into that certain Amended and
Restated Loan and Security Agreement dated as of August 2, 2010 (the “Loan
Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the definitions given thereto in the Loan Agreement), pursuant
to which the Bank has made available to the Borrower a revolving line of credit
facility in the aggregate principal amount of $14,000,000 (the “Line of Credit”)
and a term loan in the principal amount of $4,000,000 (the “Term Loan”); and

WHEREAS, the Borrower has advised the Bank that it desires to (i) increase the
Line of Credit Commitment to $15,000,000 and (ii) extend the Line of Credit
Expiration Date to July 31, 2014; and

WHEREAS, the Bank is willing to so amend the Loan Agreement on the terms and
conditions contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment to Loan Agreement. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, the Loan Agreement is hereby amended as follows:

 

  (a) Section 2.1(a) is amended by deleting the reference to “Fourteen Million
Dollars ($14,000,000)” therein and inserting “Fifteen Million Dollars
($15,000,000)” in lieu thereof.

 

  (b) Section 2.2 is amended by deleting the reference to “July 31, 2012”
therein and inserting “July 31, 2014” in lieu thereof.

 

  (c) Section 9.3 is amended by deleting the reference to the ratio “1.10 to
1.00” therein and inserting the ratio “1.25 to 1.00” in lieu thereof.

The amendments set forth in this Section 1 are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Loan Agreement or any other Loan Document are intended to be effected hereby.



--------------------------------------------------------------------------------

2. Effectiveness: Condition Precedent. This Amendment and the amendments to the
Loan Agreement herein provided shall become effective upon the satisfaction of
each of the following conditions precedent:

 

  (a) Execution and Delivery of this Amendment. The Bank shall have received a
copy of this Amendment, duly executed and delivered by the Borrower.

 

  (b) Authorization. To the extent requested by the Bank, the Bank shall have
received evidence that the execution, delivery and performance by the Borrower
of this Amendment and the transactions contemplated hereby have been duly
authorized by the Borrower.

 

  (c) Lien Searches. The Bank shall have received lien searches with respect to
the Borrower in such offices and jurisdictions as the Bank shall require,
showing no liens on the assets of the Borrower that are not permitted by the
Loan Documents or are otherwise objectionable to the Bank.

 

  (d) No Material Adverse Change. Since March 31, 2011 there shall not have
occurred a material adverse change in the business, assets, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries or in the facts and information regarding the
Borrower and its subsidiaries as represented to date.

 

  (e) Fees and Expenses. All fees and expenses payable to the Bank (including
the fees and expenses of counsel to the Bank) estimated to date shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).

 

  (f) Other Documents. The Bank shall have received such other documents
instruments, certifications, undertakings, further assurances and other matters
as the Bank shall reasonably request.

 

3. Representations and Warranties. In order to induce the Bank to enter into
this Amendment, the Borrower represents and warrants to the Bank as follows:

 

  (a) The representations and warranties made by it in Section 8 of the Loan
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date;

 

  (b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally;

 

  (c) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 9.2(a) or (b) of the Loan Agreement, no act,
event, condition or circumstance has occurred or arisen which, singly or in the
aggregate with one

 

2



--------------------------------------------------------------------------------

or more other acts, events, occurrences or conditions (whenever occurring or
arising), has had or could reasonably be expected to have a material adverse
effect on the business, assets, liabilities (actual or contingent), operations
or condition (financial or otherwise) of the Borrower; and

 

  (d) There is no event which is, or with notice or lapse of time or both would
be, a default under the Loan Agreement or any other Loan Document.

 

4. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing signed by each party hereto.

 

5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Loan Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, email or other electronic method (including as a .pdf
file) shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

7. Governing Law; Arbitration. This Amendment is governed by North Carolina law,
and shall be further subject to the provisions of Sections 11.2 and 11.4 of the
Loan Agreement.

 

8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

9. References. All references in any of the Loan Documents to the “Loan
Agreement” shall mean the Loan Agreement, as amended hereby.

 

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Bank, and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 11.3 of the Loan Agreement.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: KEWAUNEE SCIENTIFIC CORPORATION

By:

 

LOGO [g221897g27b29.jpg]

Name:

  D. Michael Parker

Title:

  Senior Vice President, Finance and Chief Financial Officer

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement

Signature Page 1 of 2



--------------------------------------------------------------------------------

BANK: BANK OF AMERICA, N.A. By:   LOGO [g221897g55n98.jpg] Name:   Charles R
Dickerson

Title:

  SVP

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement

Signature Page 2 of 2